OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the Bar at the First Judicial Department in 1993, and has maintained an office for the *259practice of law within this Department during all periods relevant to this proceeding.
Petitioner seeks respondent’s immediate suspension from practice based on uncontested evidence of professional misconduct, to wit:
— an indictment in Suffolk County for grand larceny in the second degree (a class C felony), seven counts of perjury in the first degree (a class D felony), two counts of offering a false instrument for filing in the first degree (a class E felony), and criminal contempt in the second degree (a class A misdemean- or), all in connection with his management of a co-op apartment complex; respondent has failed to appear for a scheduled court date in that proceeding, resulting in the issuance of an as-yet unsatisfied bench warrant.
— a $10,000 sanction imposed by the Appellate Division, Second Department, based on respondent’s false representation to that Court that he was authorized to represent a publicly administered estate on appeal.
— numerous sanctions imposed by a Westchester County Supreme Court Justice for frivolous litigation in connection with the same estate matter.
Respondent’s failure to appear on the instant matter leaves a record of uncontested professional misconduct that threatens the public interest, thus warranting immediate suspension from practice pending consideration of the charges (22 NYCRR 603.4 [e] [1]). Review of these matters must necessarily await resolution of the criminal charges pending in Suffolk County.
Accordingly, respondent should be suspended from practice, effective immediately, until such time as disciplinary matters pending before the Committee have been concluded, and until further order of this Court.
Ellerin, J. P., Wallach, Williams, Mazzarelli and Andrias, JJ., concur.
Motion granted, and respondent suspended from the practice of law in the State of New York, effective immediately, until such time as disciplinary matters pending before the Departmental Disciplinary Committee have been concluded, and until the further order of this Court.